UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7558


TROY LUKE BURKS,

                Plaintiff - Appellant,

          v.

COLIE RUSHTON, Unit Warden; PAM SMITH, Mail Clerk; SCOTT
LEWIS, Unit Major, sued in their official and individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr.,    Senior
District Judge. (3:08-cv-03025-HMH)


Submitted:   February 25, 2010             Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Luke Burks, Appellant Pro Se.     Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Troy Luke Burks appeals the district court’s orders:

(1) denying his motions to alter or amend judgment, Fed. R. Civ.

P. 59(e) and for a temporary restraining order and (2) adopting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2006) complaint.                   We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                Burks v. Rushton, No.

3:08-cv-03025-HMH   (D.S.C.     July       21,    2009).        We   deny    Burks’

motions   to   appoint   counsel,      for       stay    pending     appeal,    for

injunctive relief pending appeal, to stay the mandate and for

reconsideration of prior order deferring action on his original

motion for appointment of counsel.               Burks v. Rushton, No. 3:08-

cv-03025-HMH   (D.S.C.   July   21,    2009).           We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                       2